DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

 Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Jiang (US 2007/0047523) discloses call setup triggered push content, where a subscriber database stores preference settings including push content details of the subscriber, and the content server delivers the push content specified in the push content details to the at least one receiving party ([0016]);
Maharajh et al (US 2008/0195664) discloses automated content tagging allowing users to search for categories of content, recommended content including an active push feed and a passive pull feed, where content is personalized and delivered through the distribution facility according to content discovery and tagging, where tags are used during discovery to restrict content based on user preferences ([0420]);
Aoki et al (US 2007/0040892) discloses multimedia content sharing between wireless devices allowing users to react to content distributed between devices using user-maintained modes to control 
Anderson et al (US 2006/0282521) discloses the server generating a notification signal, and designating the notification as a push type of task complete signal or a pull type of task complete signal, depending on the preferences of the user at the remote client ([0053]).
Regarding Claims 1, 10, and 16, in view of the amendments and remarks filed 07/09/2021, the recited limitations are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 10, and 16 are allowable. Claims 2-9, 11-15, and 17-20 are allowable by virtue of their dependency on Claims 1, 10, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641